Citation Nr: 1009800	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-18 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental or jaw 
disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
January 1954.  He was wounded during combat action in 
September 1952, and has been awarded the Purple Heart Medal, 
as well as other decorations.

This matter was previously before the Board of Veterans' 
Appeals (Board) in October 2009, when it was remanded for 
additional evidentiary and procedural development, to include 
clarification from the Veteran as to further specificity with 
regard to the nature of the disability for which he is 
claiming service connection.  No response from the Veteran 
was received, unfortunately.  However, the remainder of the 
actions requested upon remand have been accomplished and the 
case has been returned to the Board for further appellate 
review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Service connection is already in effect for all identifiable 
residuals of a September 1952 shell fragment wound.


CONCLUSION OF LAW

Service connection for an additional jaw or dental disability 
is not warranted.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, in September 1952, the Veteran sustained a 
shell fragment wound to his face and head during combat in 
Korea.  He underwent ameliorative surgery on the USS Repose 
the same day, and a second surgery for perforation and 
drainage of the left antral sinus, several weeks later.  
Service connection has been granted for residuals of 
fractures of the left maxillae and left maxillary sinus 
structures, a deflected nasal septum, scars on the right and 
left sides of the Veteran's face, and paresthesia affecting 
his left cheek.  A combined disability rating of 30 percent 
is thus in effect for the residual disabilities involving his 
face and head.  Additionally, a 1968 decision granted 
eligibility for dental treatment of teeth 15 and 16, which 
were injured during the same incident.  

The Veteran asserts that he suffers from a "jaw dental 
condition" separate from the disabilities set forth above, 
for which service connection is already in effect.  He has 
not identified the nature of such a condition more precisely, 
despite having been requested to do so.  As noted above, the 
Board remanded the claim in October 2009 to obtain further 
medical documentation in the attempt to corroborate the 
Veteran's allegation that he has additional disability 
related to the September 1952 shell fragment wound which is 
not yet compensated by VA. 

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in letters of June 2007, prior to the initial 
adjudication of his claim.

The Veteran's VA dental records have been obtained.  He has 
been provided with several pertinent VA examinations.  His 
representative has presented written argument in support of 
his claim.  Pursuant to the Board's remand, he was provided 
an additional opportunity to identify with precision exactly 
what disability he is claiming remains unrecognized by VA as 
related to the original injury in service.  As noted above, 
however, he has not responded to multiple requests for 
clarification.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran wished to fully develop his claim, he had a 
corresponding duty to assist by providing the requested 
information.  The Board therefore holds that, even though the 
veteran's claim has not been fully developed, the VA has 
fulfilled its duty to assist him to the extent possible.  We 
will thus proceed to evaluate the veteran's claim based on 
the evidence currently of record.

We are satisfied that all relevant and obtainable evidence 
pertaining to the issues decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied 
its duties to notify and assist.  

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Review of the Veteran's service treatment records show that 
in September 1952, he was hit on the left side of his face by 
a fragment of enemy mortar.  The fragment entered his left 
cheek through a 21/2 centimeter wound just below the zygoma.  
It passed medially through the maxillary sinus and lodged in 
the nasal septum about 3 centimeters behind the anterior 
edge.  This caused a fracture of the left posterior maxilla 
which caused the left upper second molar and section of the 
maxilla to drop down.  Under local anesthesia the mortar 
fragment was removed from his nasal septum and splints were 
placed into each nostril.  The face wound was explored with 
large quantities of necrotic soft tissue, bone fragments and 
sinus mucosa removed.  The medial wall of the maxillary sinus 
was fractured in several places with the lateral wall of the 
sinus almost completely destroyed.  Teeth numbers 15 and 16 
were displaced.  After several infections, a second surgery, 
and two months of hospitalization, the Veteran was returned 
to duty.  The report of his discharge examination reflects 
the scars in the left side of his face and some numbness over 
his left cheek.  

Review of the Veteran's recent VA dental records, dated from 
2000 through 2009, does not reveal any disability which is 
identified as related to the shell fragment wound sustained 
in service.  Furthermore, there is no disability of the jaw 
identified whatsoever, and the Veteran's occlusion was noted 
to be normal upon multiple occasions.  The records reflect 
good oral hygiene and regular dental visits, one episode of 
gingivitis, and some dental work on a bridge involving teeth 
5 through 8.  No treatment for the service-connected teeth, 
numbers 15 and 16, other than routine cleaning, is reflected 
in these records.  

As set forth above, service connection has been granted for 
residuals of fractures of the left maxillae and left 
maxillary sinus structures, a deflected nasal septum, scars 
on the right and left sides of the Veteran's face, and 
paresthesia affecting his left cheek, with a combined 
disability rating of 30 percent.  After careful consideration 
and review, the Board is unable to identify any impairment 
which is not already being compensated.  It does not appear 
that the Veteran's jaw, or mandible bone, was directly 
implicated in the original injury, as the path of the missile 
was through the upper part of his mouth, travelling through 
the maxillary sinus, displacing two upper molars, and then 
coming to rest in his nose.  It would appear that the Veteran 
was fortunate in that he retained full use of his jaw and has 
good occlusion of the jaw today.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).

In this case, the exact additional disability being claimed 
by the Veteran remains unclear.  As discussed above, he did 
not respond to requests for clarification.  Although he 
sustained a combat injury, the records of the post-injury 
treatment are detailed and provide a clear picture of the 
nature of the injury, including the path of the missile and 
the damage it caused to the Veteran's skin, nerves, sinuses, 
nose, and teeth.  VA medical examiners have been able to 
correlate his current impairment with the original injury and 
the VA has granted service connection for currently-shown 
impairment of his skin, nerve, and sinuses (the damage to his 
nasal septum is rated together with the sinus impairment).  
Furthermore, he receives VA dental care on account of his 
service-connected missing teeth.  

In conclusion, the Board is unable to identify any additional 
disability related to the shell fragment wound in service for 
which the Veteran is not already being compensated.  It is 
the core mission of the VA to provide compensation and care 
for those who are wounded in combat in the defense of our 
country, such as this claimant, who has served our country 
valiantly.  However, upon careful review, we must conclude 
that he is already being properly compensated and cared for, 
in accordance with the law setting forth the parameters of 
VA's mission.  In the absence of any other identifiable 
disability resulting from the 1952 shell fragment wound, the 
Veteran's appeal must be denied.




ORDER

Service connection for a dental or jaw disorder is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


